Name: Council Decision 2011/101/CFSP of 15Ã February 2011 concerning restrictive measures against Zimbabwe
 Type: Decision
 Subject Matter: cooperation policy;  civil law;  international affairs;  rights and freedoms;  defence;  Africa;  marketing
 Date Published: 2011-02-16

 16.2.2011 EN Official Journal of the European Union L 42/6 COUNCIL DECISION 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 19 February 2004, the Council adopted Common Position 2004/161/CFSP renewing restrictive measures against Zimbabwe (1). (2) Council Decision 2010/92/CFSP (2), adopted on 15 February 2010, extended the restrictive measures provided for in Common Position 2004/161/CFSP until 20 February 2011. (3) On the basis of a review of Common Position 2004/161/CFSP, the restrictive measures should be renewed until 20 February 2012. (4) However, there are no longer grounds for keeping certain persons on the list of persons and entities to which the restrictive measures provided for in Common Position 2004/161/CFSP apply. (5) The Union implementing measures are set out in Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (3), HAS ADOPTED THIS DECISION: Article 1 For the purposes of this Decision, the term technical assistance shall mean any technical support related to repairs, development, manufacture, assembly, testing, maintenance or any other technical service, and may take forms such as instruction, advice, training, transmission of working knowledge or skills or consulting services; technical assistance includes verbal forms of assistance. Article 2 1. The sale, supply, transfer or export of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for the aforementioned, as well as equipment which might be used for internal repression, to Zimbabwe: (a) by nationals of Member States, (b) from the territories of Member States, or (c) using flag vessels or aircraft of Member States, shall be prohibited whether originating or not in the territories of Member States. 2. It shall be prohibited: (a) to grant, sell, supply or transfer technical assistance, brokering services and other services related to military activities and to the provision, manufacture, maintenance and use of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for the aforementioned, as well as equipment which might be used for internal repression, directly or indirectly to any person, entity or body in, or for use in, Zimbabwe; (b) to provide financing or financial assistance related to military activities, including, in particular, grants, loans and export credit insurance, for any sale, supply, transfer or export of arms and related materiel, as well as equipment which might be used for internal repression, directly or indirectly to any person, entity or body in, or for use in, Zimbabwe. Article 3 1. Article 2 shall not apply to: (a) the sale, supply, transfer or export of non-lethal military equipment or of equipment which might be used for internal repression, intended solely for humanitarian or protective use, or for institution-building programmes of the UN and the EU, or of materiel intended for EU and UN crisis management operations; (b) the provision of financing and financial assistance related to such equipment; (c) the provision of technical assistance related to such equipment, on condition that any export thereof has been approved in advance by the relevant competent authority. 2. Article 2 shall not apply to protective clothing, including flak jackets and military helmets, temporarily exported to Zimbabwe by UN personnel, personnel of the EU or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only. Article 4 1. Member States shall take the measures necessary to prevent the entry into, or transit through, their territories of members of the Government of Zimbabwe and of natural persons associated with them, as well as of other natural persons whose activities seriously undermine democracy, respect for human rights and the rule of law in Zimbabwe. The individuals referred to in this paragraph are listed in the Annex. 2. Paragraph 1 shall not oblige a Member State to refuse its own nationals entry into its territory. 3. Paragraph 1 shall be without prejudice to the cases where a Member State is bound by an obligation under international law, namely: (a) as a host country of an international intergovernmental organisation; (b) as a host country of an international conference convened by, or under the auspices of, the United Nations; (c) under a multilateral agreement conferring privileges and immunities; or (d) pursuant to the 1929 Treaty of Conciliation (Lateran Pact) concluded by the Holy See (Vatican City State) and Italy. The Council shall be duly informed in each of these cases. 4. Paragraph 3 shall apply also in cases where a Member State is a host country of the Organisation for Security and Cooperation in Europe (OSCE). 5. Member States may grant exemptions from the measures imposed in paragraph 1 where travel is justified on urgent and imperative humanitarian grounds, or in exceptional cases on grounds of attending intergovernmental meetings, including those promoted by the European Union, where a political dialogue is conducted which directly, immediately and significantly promotes democracy, human rights and the rule of law in Zimbabwe. 6. Any Member State wishing to grant exemptions referred to in paragraph 5 shall notify the Council in writing. The exemption shall be deemed to be granted unless one or more of the members of the Council raise an objection in writing within 48 hours of receiving notification of the proposed exemption. Should one or more of the members of the Council raise an objection, the exemption shall not be granted, except where a Member State wishes to grant it on urgent and imperative humanitarian grounds. In the latter event, the Council, acting by a qualified majority, may decide to grant the proposed exemption. 7. In cases where, pursuant to paragraphs 3 to 6, a Member State authorises the entry into, or transit through, its territory of persons listed in the Annex, the authorisation shall be strictly limited to the purpose for which it is given and to the persons directly concerned thereby. Article 5 1. All funds and economic resources belonging to individual members of the Government of Zimbabwe or to any natural or legal persons, entities or bodies associated with them, or belonging to any other natural or legal person whose activities seriously undermine democracy, respect for human rights and the rule of law in Zimbabwe, shall be frozen. The persons and entities referred to in this paragraph are listed in the Annex. 2. No funds or economic resources shall be made available directly or indirectly to, or for the benefit, of natural or legal persons, entities or bodies listed in the Annex. 3. Exemptions may be made for funds or economic resources which are: (a) necessary for basic expenses, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; or (d) necessary for extraordinary expenses. 4. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose prior to the date on which those accounts became subject to restrictive measures, provided that any such interest, other earnings and payments continue to be subject to paragraph 1. Article 6 1. The Council, acting upon a proposal by a Member State or the High Representative of the Union for Foreign Affairs and Security Policy, shall adopt modifications to the list contained in the Annex as required by political developments in Zimbabwe. 2. The Council shall communicate its decision, including the grounds for listing, to the person or entity concerned, either directly, if the address is known, or through the publication of a notice, providing such person or entity with an opportunity to present observations. 3. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the person or entity concerned accordingly. Article 7 1. The Annex shall include the grounds for listing the natural or legal persons and entities. 2. The Annex shall also contain, where available, the information necessary to identify the natural or legal persons or entities concerned. With regard to natural persons, such information may include names, including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, and function or profession. With regard to legal persons or entities, such information may include names, place and date of registration, registration number and place of business. Article 8 In order to maximise the impact of the above-mentioned measures, the Union shall encourage third States to adopt restrictive measures similar to those contained in this Decision. Article 9 Common Position 2004/161/CFSP is hereby repealed. Article 10 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall apply until 20 February 2012. It shall be kept under constant review and shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met. Done at Brussels, 15 February 2011. For the Council The President MATOLCSY Gy. (1) OJ L 50, 20.2.2004, p. 66. (2) OJ L 41, 16.2.2010, p. 6. (3) OJ L 55, 24.2.2004, p. 1. ANNEX LIST OF PERSONS AND ENTITIES REFERRED TO IN ARTICLES 4 AND 5 I. Persons Name (and any aliases) Identifying information Grounds for designation 1. Mugabe, Robert Gabriel President, born 21.2.1924; Passport AD001095. Head of Government and responsible for activities that seriously undermine democracy, respect for human rights and the rule of law. 2. Abu Basutu, Titus MJ Air Vice-Marshal, Matebeleland South. Directly involved in the terror campaign waged before and during the elections. 3. Barwe, Reuben Journalist with Zimbabwe Broadcasting Corporation, born 19.3.1953; Passport BN311374. Whipped up the government-orchestrated terror campaign before and during the 2008 elections. 4. Bonyongwe, Happyton Director-General Central Intelligence Organisation, born 6.11.1960; Passport: AD002214. Ties to the Government and complicit in forming or directing repressive state policy. 5. Bredenkamp, John Arnold Businessman, born 11.08.1940; Passports: Netherlands (1285143, expired), Zimbabwe (Z01024064, Z153612), Surinam (367537C). Businessman with strong ties to the Government of Zimbabwe. He has provided, including through his companies, financial and other support to the regime (see also items 1, 2, 3, 4, 5, 6, 7, 8, 9, 12, 14, 18, 21, 22, 24, 25, 27, 28 in part II). 6. Buka (a.k.a. Bhuka), Flora Presidents office (Former Minister of State for Special Affairs responsible for Land and Resettlement Programmes, former Minister of State in the Vice-Presidents office and former Minister of State for the Land Reform in the Presidents Office), born 25.2.1968. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 7. Bvudzijena, Wayne Assistant Police Commissioner, Police Spokesman. Member of the security forces and bearing wide responsibility for defending serious violations of human rights. 8. Chapfika, David Former Deputy Minister of Agriculture (former Deputy Minister of Finance), born 7.4.1957. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 9. Charamba, George Permanent Secretary, Department for Information and Publicity, born 4.4.1963; Passport AD002226. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 10. Chidarikire, Faber Edmund Provincial Governor for Mashonaland West, former Mayor of Chinhoyi, born 6.6.1946. Ties to the Government. 11. Chigudu, Tinaye Former Provincial Governor: Manicaland. Ties to the Government and bearing wide responsibility for serious violations of human rights. 12. Chigwedere, Aeneas Soko Provincial Governor: Mashonaland East, former Minister, born 25.11.1939. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 13. Chihota, Phineas Deputy Minister for Industry and International Trade. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 14. Chihuri, Augustine Police Commissioner, born 10.3.1953. Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 15. Chimbudzi, Alice ZANU (PF) Politburo Committee Member. Member of the politburo with strong ties to the Government and its policy. 16. Chimedza, Paul President of the Medical Association of Zimbabwe, Doctor, born 29.6.1967. Engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 17. Chimutengwende, Chenhamo Chekezha Former Minister of State for Public and Interactive Affairs (former Minister of Information, former Minister of Post and Telecommunications), born 28.8.1943. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 18. Chinamasa, Monica President of the Zimbabwe National Farmers Union, married to Patrick Chinamasa, born 1950. Supporter and beneficiary of the regime through close association with key member of the Government and involved in activities that undermine the rule of law. 19. Chinamasa, Patrick Anthony Minister of Justice, Legal and Parliamentary Affairs, born 25.1.1947. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 20. Chindori-Chininga, Edward Takaruza Former Minister of Mines and Mining Development, born 14.3.1955. Former member of the Government with ongoing ties to the Government. 21. Chinotimba, Joseph Vice Chairman of the Zimbabwe National Liberation War Veterans Association, leader of ZANU-PF militia. Engaged in activities that seriously undermine democracy, respect for human rights and the rule of law, including direct involvement in the terror campaign waged before and during the elections. 22. Chipanga, Tongesai Shadreck Former Deputy Minister of Home Affairs, born 10.10.1940. Former member of the Government with ongoing ties to the Government. 23. Chipwere, Augustine Colonel, Bindura South. Directly involved in the terror campaign waged before and during the elections. 24. Chiremba, Mirirai Director of Financial Intelligence at the Reserve Bank of Zimbabwe, born 14.05.1962. Ties to the Government and complicit in forming or directing repressive state policy. 25. Chitakunye, Eliphas High Court Justice. Has refused to allow investigation of abductions and torture at the hands of security agents. 26. Chiwenga, Constantine Commander Zimbabwe Defence Forces, General (former Army Commander, Lieutenant General), born 25.8.1956. Member of the security forces and complicit in forming or directing repressive state policy. 27. Chiwenga, Jocelyn Businesswoman, born 19.5.1955, married to General Chiwenga, Commander of the Defence Forces. Engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 28. Chiweshe, George Chairman, Zimbabwe Electoral Commission (Supreme Court Judge and Chairman of the controversial delimitation committee), born 4.6.1953. Ties to the Government and complicit in forming or directing repressive state policy. 29. Chiwewe, Willard Former Provincial Governor: Masvingo (former Senior Secretary responsible for Special Affairs in the President's Office), born 19.3.1949. Former member of the Government with ongoing ties and bearing wide responsibility for serious violations of human rights. 30. Chombo, Ignatius Morgan Chiminya Minister of Local Government, Public Works and Urban Development, born 1.8.1952. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 31. Deketeke, Pikirayi Chair of Broadcasting Authority of Zimbabwe and Editor of the official pro-government newspaper The Herald. Ties to the Government and involved in activities that seriously undermine freedom of expression and the media. 32. Dinha, Martin Provincial Governor for Mashonaland Central. Ties to the Government. 33. Dube, Tshinga Judge Head of Zimbabwe Defence Industries and ZANU-PF candidate in the parliamentary elections, Retired Colonel, born 3.7.1941. Ties to the Government and complicit in forming or directing repressive state policy. 34. Goche, Nicholas Tasunungurwa Minister of Public Service, Labour and Social Welfare (former Minister of State for National Security in the President's Office), born 1.8.1946. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 35. Gono, Gideon Governor of the Reserve Bank of Zimbabwe (central bank), born 29.11.59. Ties to the Government and complicit in forming or directing repressive state policy. 36. Gumbo, Rugare Eleck Ngidi Former Minister of Agriculture (Former Minister of Economic Development), born 8.3.1940. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 37. Gurira, Cephas T. Colonel, Mhondoro Mubaira. Directly involved in the terror campaign waged before and during the elections. 38. Gwekwerere, Stephen Colonel, Chinhoyi. Directly involved in the terror campaign waged before and during the elections. 39. Hungwe, Josaya (a.k.a. Josiah) Dunira Former Provincial Governor: Masvingo, born 7.11.1935. Ties to the Government and bearing wide responsibility for serious violations of human rights. 40. Huni, Munyaradzi Journalist on the official pro-government newspaper The Herald, born 24.7.1973; Passport: BN160327. Whipped up the terror campaign before and during the elections. 41. Kachepa, Newton Member of Parliament for Mudzi North. Directly involved in the campaign of terror waged before and after the elections. 42. Karakadzai, Mike Tichafa Air Commodore, Harare Metropolitan Province. Directly involved in the terror campaign waged before and during the elections. 43. Karimanzira, David Ishemunyoro Godi Provincial Governor: Harare and ZANU-PF Politburo Secretary for Finance, born 25.5.1947. Ties to the Government and bearing wide responsibility for serious violations of human rights. 44. Kasukuwere, Saviour Deputy Minister for Youth Development & Employment Creation and ZANU-PF Politburo Deputy-Secretary for Youth Affairs, born 23.10.1970. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 45. Kazangarare, Jawet ZANU-PF Councillor in Hurungwe North and war veteran. Directly involved in the government-orchestrated terror campaign waged before and during the elections. 46. Kazembe, Joyce Laetitia Deputy Chairperson of the Zimbabwe Electoral Commission and Chair of ZEC's Media Monitoring Commission. Shares responsibility for the fraudulent election process in 2008. 47. Kereke, Munyaradzi Chief Adviser to the Governor of the Reserve Bank of Zimbabwe, born 29.7.1972. Ties to the Government and complicit in forming or directing repressive state policy. 48. Khumalo, Sibangumuzi Brigadier General, Matebeleland North. Directly involved in the terror campaign waged before and during the elections. 49. Kunonga, Nolbert (a.k.a. Nobert) Self-appointed Anglican Bishop. Vociferous supporter of the regime. His followers have been backed by the police in commiting acts of violence. 50. Kwainona, Martin Assistant Commissioner, born 19.1.1953; Passport AD001073. Directly involved in the campaign of terror waged before and after the elections. 51. Kwenda, R. Major, Zaka East. Directly involved in the terror campaign waged before and during the elections. 52. Langa, Andrew Deputy Minister of Environment and Tourism (former Deputy Minister of Transport and Communications). Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 53. Mabunda, Musarashana Assistant Police Commissioner. Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 54. Machaya, Jason (a.k.a. Jaison) Max Kokerai Provincial Governor: Midlands. Former Deputy Minister of Mines and Mining Development, born 13.6.1952 Former member of the Government with ongoing ties. 55. Made, Joseph Mtakwese State Minister of Agricultural Engineering and Mechanisation (Former Minister of Agriculture and Rural Development), born 21.11.1954. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 56. Madzongwe, Edna (a.k.a. Edina) ZANU-PF President of Senate, born 11.7.1943. Member of the politburo with strong ties to the Government and its policy. 57. Mahofa, Shuvai Ben Former Deputy Minister for Youth Development, Gender and Employment Creation, born 4.4.1941. Former member of the Government with ongoing ties. 58. Mahoso, Tafataona Chair, Media Information Commission. Ties to the Government and bearing wide responsibility for serious violations of the freedom of expression and media. 59. Makwanya, Judith Journalist with Zimbabwe Broadcasting Corporation, born 22.10.1963. Whipped up the government-orchestrated terror campaign before and during the 2008 elections. 60. Makwavarara, Sekesai Former Mayor of Harare. Ties to the Government and bearing wide responsibility for serious violations of human rights. 61. Maluleke, Titus Provincial Governor: Masvingo (Former Deputy Minister of Education, Sports and Culture). Former Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 62. Mangwana, Paul Munyaradzi Minister of State for Indigenisation and Empowerment, born 10.8.1961. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 63. Manyonda, Kenneth Vhundukai Former Deputy Minister of Industry and International Trade, born 10.8.1934. Former member of the Government with ongoing ties. 64. Marumahoko, Reuben Deputy Minister for Foreign Affairs (former Deputy Minister for Home Affairs), born 4.4.1948. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 65. Mashava, G. Colonel, Chiredzi Central. Directly involved in the terror campaign waged before and during the elections. 66. Masuku, Angeline Provincial Governor: Matabeleland South and ZANU-PF Politburo, Secretary for Disabled and Disadvantaged, born 14.10.1936. Ties to the Government and bearing wide responsibility for serious violations of human rights. 67. Matanyaire, Munyaradzi Chief Executive Officer of Zimbabwe Inter-Africa News Agency. Ties to the Government and involved in activities that seriously undermine freedom of expression and the media. 68. Mathema, Cain Ginyilitshe Ndabazekhaya Provincial Governor: Bulawayo. Ties to the Government and bearing wide responsibility for serious violations of human rights. 69. Mathuthu, Thokozile Provincial Governor: Matabeleland North and ZANU-PF Politburo, Deputy Secretary for Transport and Social Welfare. Ties to the Government and bearing wide responsibility for serious violations of human rights. 70. Matiza, Joel Biggie Deputy Minister for Rural Housing and Social Amenities, born 17.8.1960. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 71. Matonga, Brighton Deputy Minister for Information and Publicity, born 1969. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 72. Mavhaire, Dzikamai ZANU-PF Politburo Committee Member. Member of the politburo with strong ties to the Government and its policy. 73. Mbiriri, Partson Permanent Secretary, Ministry of Local Government, Public Works and Urban Development. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 74. Mhandu, Cairo (a.k.a. Kairo) Major ZNA. Directly involved in the campaign of terror waged before and after the elections 75. Mhonda, Fidellis Colonel, Rushinga. Directly involved in the terror campaign waged before and during the elections. 76. Midzi, Amos Bernard (Mugenva) Former Minister of Mines and Mining Development (former Minister of Energy and Power Development), born 4.7.1952. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 77. Mnangagwa, Emmerson Dambudzo Minister of Rural Housing and Social Amenities (former Speaker of Parliament), born 15.9.1946. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 78. Mohadi, Kembo Campbell Dugishi Minister of Home Affairs (former Deputy Minister of Local Government, Public Works and National Housing), born 15.11.1949. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 79. Mombeshora, Millicent Sibongile Head of Strategic Planning and Special Projects, Reserve Bank of Zimbabwe, born 8.7.1965; Passport BN177069. Ties to the Government and complicit in forming or directing repressive state policy. 80. Moyo, Gilbert War veteran, leader of ZANU-PF militia. Directly involved in the terror campaign waged before and during the elections in Mashonaland West (Chegutu). 81. Moyo, Jonathan Former Minister of State for Information and Publicity in the President's Office, born 12.1.1957. Former member of the Government engaged in activities that seriously undermined fundamental freedoms. 82. Moyo, July Gabarari Former Minister of Energy and Power Development (former Minister of Public Service, Labour and Social Welfare), born 7.5.1950. Former member of the Government with ongoing ties. 83. Moyo, Sibusio Bussie Brigadier General ZNA. Directly involved in the campaign of terror waged before and after the elections 84. Moyo, Simon Khaya Ambassador to South Africa and ZANU-PF Politburo Deputy Secretary for Legal Affairs, born 1945. Member of the politburo with ongoing ties to the Government and its policy. 85. Mpabanga, S. Lieutenant-Colonel, Mwenezi East Directly involved in the terror campaign waged before and during the elections. 86. Mpofu, Obert Moses Minister for Industry and International Trade (former Provincial Governor: Matabeleland North) (ZANU-PF Politburo Deputy Secretary for National Security), born 12.10.1951. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 87. Msipa, Cephas George Former Provincial Governor: Midlands, born 7.7.1931. Ties to the Government and bearing wide responsibility for serious violations of human rights. 88. Muchechetere, Happison Acting Chief Executive of Zimbabwe Broadcasting Corporation. Ties to the Government and involved in activities that seriously undermine freedom of expression and the media. 89. Muchena, Henry Air Vice-Marshal, Midlands. Directly involved in the terror campaign waged before and during the elections. 90. Muchena, Olivia Nyembesi (a.k.a. Nyembezi) Minister of State for Science and Technology in the President's Office (former Minister of State in Vice-President Msika's Office), born 18.8.1946. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 91. Muchinguri, Oppah Chamu Zvipange ZANU-PF Politburo Secretary for Gender and Culture (Former Minister for Women's Affairs, Gender and Community Development), born 14.12.1958. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 92. Muchono, C. Lieutenant-Colonel, Mwenezi West. Directly involved in the terror campaign waged before and during the elections. 93. Mudede, Tobaiwa (a.k.a. Tonneth) Registrar General, born 22.12.1942. Ties to the Government and complicit in forming or directing state policy. 94. Mudenge, Isack Stanislaus Gorerazvo Minister of Higher Tertiary Education (former Minister of Foreign Affairs), born 17.12.1941. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 95. Mudonhi, Columbus Assistant Inspector ZRP. Directly involved in the campaign of terror waged before and after the elections. 96. Mudzvova, Paul Sergeant. Directly involved in the campaign of terror waged before and after the elections. 97. Mugabe, Grace Born 23.7.1965; Passport AD001159. Spouse of the Head of Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 98. Mugabe, Leo Director of Zimbabwe Defence Industries, born 28.8.1962 (a.k.a. 28.2.1957). Businessman with strong ties to the Government of Zimbabwe, and nephew of Robert Mugabe. 99. Mugariri, Bothwell Former Senior Assistant Police Commissioner. Former member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 100. Mujuru, Joyce Teurai Ropa Vice President (former Minister of Water Resources and Infrastructural Development), born 15.4.1955. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 101. Mujuru, Solomon T.R. ZANU-PF Politburo Senior Committee Member, born 1.5.1949. Member of the politburo with strong ties to the Government and its policy. 102. Mukosi, Musoro Wegomo Producer with Zimbabwe Broadcasting Corporation. Whipped up the government-orchestrated terror campaign before and during the 2008 elections. 103. Mumba, Isaac Superintendent. Directly involved in the campaign of terror waged before and after the elections. 104. Mumbengegwi, Samuel Creighton Former Minister of Finance; former Minister of State for Indigenisation and Empowerment, born 23.10.1942. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 105. Mumbengegwi, Simbarashe Simbanenduku Minister of Foreign Affairs, born 20.7.1945; Passport: AD001086. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 106. Murerwa, Herbert Muchemwa Former Minister of Finance, born 31.7.1941. Former member of the Government with ongoing ties. 107. Musariri, Munyaradzi Assistant Police Commissioner. Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 108. Mushohwe, Christopher Chindoti Provincial Governor: Manicaland. (Former Minister of Transport and Communications, former Deputy Minister of Transport and Communications), born 6.2.1954. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 109. Mutasa, Didymus Noel Edwin Minister of State for National Security, Land Reform and Resettlement in the Office of the President, ZANU-PF, Secretary for Administration, born 27.7.1935. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 110. Mutasa, Gertrude Colonel in the Zimbabwe Defence Force, married to Didymus Mutasa (item 109). Involved in farm invasions where death threats were made. 111. Mutasa, Justin Mutsawehuni Chair of Zimbabwe Broadcasting Holdings and Chief Executive of Zimbabwe Newspapers, born 6.4.1954, Passport BN498951. Ties to the Government and involved in activities that seriously undermine freedom of expression and the media. 112. Mutezo, Munacho Former Minister for Water Resources and Infrastructural Development. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 113. Mutinhiri, Ambros (a.k.a. Ambrose) Minister of Youth Development, Gender and Employment Creation, Retired Brigadier. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 114. Mutiwekuziva, Kenneth Kaparadza Former Deputy Minister of Small and Medium Enterprises, Development and Employment Creation, born 27.5.1948. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 115. Mutsvunguma, S. Colonel, Headlands. Directly involved in the terror campaign waged before and during the elections. 116. Muzenda, Tsitsi V. ZANU-PF Politburo Senior Committee Member, born 28.10.1922. Member of the politburo with strong ties to the Government and its policy. 117. Muzonzini, Elisha Brigadier (former Director-General Central Intelligence Organisation), born 24.6.1957. Former member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 118. Mzembi, Walter Deputy Minister for Water Resources and Infrastructural Development, born 16.3.1964. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 119. Mzilikazi, Morgan S. Colonel (MID), Buhera Central. Directly involved in the terror campaign waged before and during the elections. 120. Ncube, Abedinico Deputy Minister of Public Service, Labour and Social Welfare (former Deputy Minister of Foreign Affairs), born 13.10.1954. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 121. Ndlovu, Sikhanyiso Former Minister of Information and Publicity (Former Deputy Minister of Higher and Tertiary Education), born 20.9.1949. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 122. Nguni, Sylvester Minister of Economic Development (Former Deputy Minister for Agriculture), born 4.8.1955. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 123. Nhema, Francis Minister of Environment and Tourism, born 7.4.1959. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 124. Nkala, Herbert Chair of Zimbabwe Newspapers, which prints State propaganda and Chair of First Banking Corporation. 125. Nkomo, John Landa Former Speaker of House of Assembly (former Minister of Special Affairs in the President's Office), ZANU-PF national chairman, born 22.8.1934. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 126. Nyambuya, Michael Reuben Former Minister for Energy and Power Development (former Lieutenant General, Provincial Governor: Manicaland), born 23.7.1955. Former member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 127. Nyanhongo, Magadzire Hubert Deputy Minister of Transport and Communications. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 128. Nyawani, Misheck Retired Superintendant. Directly involved in the campaign of terror waged before and after the elections. 129. Nyikayaramba, Douglas Brigadier General, Mashonaland East. Directly involved in the terror campaign waged before and during the elections. 130. Nyoni, Sithembiso Gile Glad Minister of Small and Medium Enterprises Development and Employment Creation, born 20.9.1949. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 131. Parirenyatwa, David Pagwese Minister of Health and Child Welfare (former Deputy Minister), born 2.8.1950. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 132. Patel, Bharat Former Acting Attorney General, Justice, Hon. Engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 133. Rangwani, Dani Police Detective Inspector. Member of the security forces and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 134. Rautenbach, Muller Conrad (a.k.a. Billy) Businessman, born. 23.9.1959, 54 Edinburgh Road, Vainona, Harare, Zimbabwe; Passport: BN491589. Businessman with strong ties to the Government of Zimbabwe, including through support to senior regime officials during Zimbabwes intervention in DRC (see also item 23 in part II). 135. Rugeje, Engelbert Abel Major-General, Masvingo Province. Directly involved in the terror campaign waged before and during the elections. 136. Rungani, Victor TC Colonel, Chikomba. Directly involved in the terror campaign waged before and during the elections. 137. Ruwodo, Richard Brigadier General, promoted on 12 August 2008 to the rank of Major General (retired); former Acting PUS for Ministry of Defence, born 14.3.1954. Directly involved in the campaign of terror waged before and after the elections. 138. Sakabuya, Morris Deputy Minister for Local Government, Public Works and Urban Development. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 139. Sakupwanya, Stanley ZANU-PF Politburo Deputy Secretary for Health and Child Welfare. Member of the politburo with strong ties to the Government and its policy. 140. Samkange, Nelson Tapera Crispen Former Provincial Governor: Mashonaland West. Ties to the Government and bearing wide responsibility for serious violations of human rights. 141. Sandi, E. ZANU-PF Politburo Deputy Secretary for Women's Affairs. Member of the politburo with strong ties to the Government and its policy. 142. Savanhu, Tendai ZANU-PF Deputy Secretary for Transport and Social Welfare, born 21.3.1968. Member of the politburo with strong ties to the Government and its policy. 143. Sekeramayi, Sydney (a.k.a. Sidney) Tigere Minister of Defence, born 30.3.1944. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 144. Sekeremayi, Lovemore Chief Elections Officer. Ties to the Government and complicit in forming or directing oppressive state policy. 145. Shamu, Webster Kotiwani Minister of State for Policy Implementation (former Minister of State for Policy Implementation in the President's Office), born 6.6.1945. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 146. Shamuyarira, Nathan Marwirakuwa ZANU-PF Politburo Secretary for Information and Publicity, born 29.9.1928. Member of the politburo with strong ties to the Government and its policy. 147. Shiri, Perence (a.k.a. Bigboy) Samson Chikerema Air Marshal (Air Force), born 1.11.1955. Member of the security forces and complicit in forming or directing oppressive state policy. 148. Shumba, Isaiah Masvayamwando Deputy Minister of Education, Sports and Culture, born 3.1.1949. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 149. Shungu, Etherton Brigadier General, Mashonaland Central. Directly involved in the terror campaign waged before and during the elections. 150. Sibanda, Chris Colonel, Bulawayo Province. Directly involved in the terror campaign waged before and during the elections. 151. Sibanda, Jabulani Former Chair, National War Veterans Association, born 31.12.1970. Ties to the Government and complicit in forming or directing oppressive state policy. 152. Sibanda, Misheck Julius Mpande Cabinet Secretary (successor to Charles Utete), born 3.5.1949. Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 153. Sibanda, Phillip Valerio (a.k.a. Valentine) Commander Zimbabwe National Army, Lieutenant General, born 25.8.1956. Member of the security forces and complicit in forming or directing oppressive state policy. 154. Sigauke, David Brigadier General, Mash West Province. Directly involved in the terror campaign waged before and during the elections. 155. Sikosana, Absolom ZANU-PF Politburo Secretary for Youth Affairs. Member of the politburo with strong ties to the Government and its policy. 156. Tarumbwa, Nathaniel Charles Brigadier General, Manicaland and Mutare South. Directly involved in the terror campaign waged before and during the elections. 157. Tomana, Johannes Attorney General. Engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 158. Tonderai Matibiri, Innocent Deputy Police Commissioner. Member of the security forces and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 159. Utete, Charles Chairman of the Presidential Land Review Committee (former Cabinet Secretary), born 30.10.1938. Ties to the Government and complicit in forming or directing oppressive state policy. 160. Veterai, Edmore Senior Assistant Police Commissioner, Officer Commanding Harare. Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 161. Zhuwao, Patrick Deputy Minister for Science and Technology (NB Mugabes nephew). Member of the Government and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 162. Zimondi, Paradzai Prisons Director, born 4.3.1947. Member of the security forces and complicit in forming or directing oppressive state policy. 163. Zvayi, Caesar Journalist on the official pro-government newspaper The Herald. Whipped up the terror campaign before and during the elections. II. Entities Name Identifying information Grounds for designation 1. Alpha International (PVT) Ltd Park Road, Camberley, Surrey GU15 2SP, UK. Owned by John Arnold Bredenkamp. 2. Breco (Asia Pacific) Ltd Isle of Man Company Registration M78647 - 1st Floor, Falcon Cliff, Palace Road, Douglas IM2 4LB, Isle of Man. Owned by John Arnold Bredenkamp. 3. Breco (Eastern Europe) Ltd Isle of Man Company Registration FC0021189 - Falcon Cliff, Palace Road, Douglas IM99 1ZW, Isle of Man; Hurst, Reading Berkshire RG10 0SQ, UK. Owned by John Arnold Bredenkamp. 4. Breco (South Africa) Ltd Isle of Man Company Registration Q1962 - Cumbrae House, Market Street, Douglas IM1 2PQ, Isle of Man; 9 Columbus Centre, Pelican Drive, Road Town, Tortola, British Virgin Islands. Owned by John Arnold Bredenkamp. 5. Breco (UK) Ltd UK Company Registration 2969104 - London Road, Sunningdale, Ascot, Berkshire SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 6. Breco Group Thetford Farm, PO Box HP86, Mount Pleasant, Harare, Zimbabwe; Sandford Lane, Hurst, Reading, Berks RG10 0SQ, UK; London Road, Sunningdale, Ascot, Berks, SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 7. Breco International 25 Broad Street, St. Helier JE2 3RR, Jersey. Owned by John Arnold Bredenkamp. 8. Breco Nominees Ltd UK Company Registration 2799499 - London Road, Sunningdale, Ascot, Berkshire SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 9. Breco Services Ltd UK Company Registration 2824946 - London Road, Sunningdale, Ascot, Berkshire SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 10. Cold Comfort Farm Trust Co-operative 7 Cowie Road, Tynwald, Harare, Zimbabwe. Owned by Didymus Mutasa, Grace Mugabe also involved. 11. Comoil (PVT) Ltd Block D, Emerald Hill Office, Emerald Park, Harare, Zimbabwe. 2nd Floor, Travel Plaza, 29 Mazoe Street, Box CY22344, Causeway, Harare, Zimbabwe. Owned by Saviour Kasukuwere. 12. Corybantes Ltd London Road, Sunningdale, Ascot, Berkshire SL5 0DJ, UK; Titlarks Hill Road, Sunningdale, Ascot, Berkshire, SL5 0JB, UK Owned by John Arnold Bredenkamp. 13. Divine Homes (PVT) Ltd 6 Hillside Shopping Centre, Harare, Zimbabwe; 31 Kensington Highlands, Harare, Zimbabwe; 12 Meredith Drive, Eastlea, Harare, Zimbabwe. Chaired by David Chapfika. 14. Echo Delta Holdings Thetford Farm, PO Box HP86, Mount Pleasant, Harare, Zimbabwe; Sandford Lane, Hurst, Reading, Berks RG10 0SQ, UK; London Road, Sunningdale, Ascot, Berks, SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 15. Famba Safaris 4 Wayhill Lane, Umwisdale, Harare, Zimbabwe; PO Box CH273, Chisipite, Harare, Zimbabwe. Major shareholder is Webster Shamu. 16. Jongwe Printing and Publishing Company (PVT) Ltd (a.k.a. Jongwe Printing and Publishing Co., a.k.a. Jongwe Printing and Publishing Company) 14 Austin Road, Coventry Road, Workington, PO Box 5988, Harare, Zimbabwe. ZANU-PF's publishing arm. 17. M & S Syndicate (PVT) Ltd First Floor, Victory House, 88 Robert Mugabe Road, Harare, Zimbabwe; PO Box 1275, Harare, Zimbabwe. ZANU-PFs investment company. 18. Masters International Ltd UK Company Registration 2927685 - London Road, Sunningdale, Ascot, Berkshire SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 19. Ndlovu Motorways Sam Nujoma Street, Livingston Avenue, Harare, Zimbabwe. Controlled by Sikhanyiso Ndlovu. 20. OSLEG Ltd (a.k.a Operation Sovereign Legitimacy) Lonhoro House, Union Avenue, Harare, Zimbabwe. Controlled by Zimbabwe army. 21. Piedmont (UK) Ltd London Road, Sunningdale, Ascot, Berkshire SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 22. Raceview Enterprises Zimbabwe. Owned by John Arnold Bredenkamp. 23. Ridgepoint Overseas Developments Ltd (a.k.a. Ridgepoint Overseas Developments Ltd) C/o: Mossack Fonseca & Co. BVI Ltd, Akara Building, 24 DeCastro St, Road Town, Tortola, Virgin Islands, British; P.O. Box 3136, Road Town, Tortola, Virgin Islands. Owned by Billy Rautenbach. 24. Scottlee Holdings (PVT) Ltd 124 Josiah Chinamano Avenue, PO Box CY3371, Causeway, Harare, Zimbabwe; London Road, Sunningdale, Berkshire SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 25. Scottlee Resorts Ltd 124 Josiah Chinamano Avenue, PO Box CY3371, Causeway, Harare, Zimbabwe; London Road, Sunningdale, Berkshire SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 26. Swift Investments (PVT) Ltd 730 Cowie Road, Tynwald, Harare, Zimbabwe; PO Box 3928, Harare, Zimbabwe. Controlled by Zanu-PF, directors include Vitalis Zvinavashe. 27. Timpani Export Ltd Isle of Man Company Registration 3547414 - Falcon Cliff, Palace Road, Douglas IM99 1ZW, Isle of Man; King Street, Newton Abbot, Devon TQ12 2LG, UK; Mapstone Hill, Lustleigh, Newton Abbot, Devon TQ13 9SE, UK. Owned by John Arnold Bredenkamp. 28. Tremalt Ltd Thetford Farm, PO Box HP86, Mount Pleasant, Harare, Zimbabwe; Hurst Grove, Hurst, Reading, Berks RG10 0SQ, UK; London Road, Sunningdale, Ascot, Berks, SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 29. Zidco Holdings (a.k.a. Zidco Holdings (PVT) Ltd) PO Box 1275, Harare, Zimbabwe. ZANU-PF's financial holding company. 30. Zimbabwe Defence Industries 10th floor, Trustee House, 55 Samora Machel Avenue, PO Box 6597, Harare, Zimbabwe. Wholly owned by the Government of Zimbabwe. Directors include Leo Mugabe and Solomon Mujuru. 31. Zimbabwe Mining Development Corporation 90 Mutare Road, PO Box 2628, Harare, Zimbabwe. Wholly owned by the Government of Zimbabwe.